DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.  

Claim Interpretation 

Regarding claim 16, line 3, the term “interdigitated surface” is interpreted to mean a substrate having a finger-like pattern on the surface of the substrate (see page 5, lines 10-11 and 25-27 of the specification).

Claim Objections 

Claims 1, 2, 16, and 17 are objected to because of the following informalities: 

“Ra” should be amended to -- Ra --. 

Appropriate correction is required 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 3USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Freeman et al, US patent application publication no.  2012/0024571, in view of Pickles et al, US patent application publication no. 2012/0037505, and Acworth et al, US patent application publication no. 2007/0193886.

Regarding claims 1 and 2, Freeman is directed to microelectrode assemblies suitable for use in preparative chemistry (see paragraph 0023). Freeman discloses that an 

Freeman does not disclose that the anodic and cathodic microelectrodes are boron-doped diamond and have an average surface roughness Ra lower than 0.01 µm, and that the electrolytic cell generates oxidizing oxygen radical species.

Pickles teaches that conducting layers of the microelectrode include boron-doped diamond (see paragraph 0015). Pickles further teaches that diamond electrodes are inert, can be used at high overvoltages, can have the polarity reversed, and can be treated by using aggressive chemical etches for cleaning purposes (see paragraph 0026). Pickles further teaches that the diamond microelectrode surfaces should preferably be polished to a surface roughness determined by application and electrode geometry, and surface Ra values as low as 10 nm (0.01 µm) are easily achievable (see paragraph 0029), thus teaching that surface roughness is result-effective variable.

Acworth teaches that boron-doped diamond electrodes are capable of generating oxidizing oxygen radical species (see paragraph 0006).

a based on the application and electrode geometry as taught by Pickles. The person with ordinary skill in the art would have been motivated to make this modification, because Acworth teaches that boron-doped diamond electrodes are capable of generating oxidizing oxygen radical species (see paragraph 0006), and Pickles teaches that diamond electrodes are inert, can be used at high overvoltages, can have the polarity reversed, and can be treated by using aggressive chemical etches for cleaning purposes (see paragraph 0026), and Pickles further teaches that surface roughness is a result-effective variable (see paragraph 0029). Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

Regarding claim 5, Freeman further discloses that said lithographically-patternable substrate is made of a silicon wafer (a semiconductor material) (see paragraph 0099).

Claim 7 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Freeman et al, US patent application publication no.  2012/0024571, in view of Pickles et al, US patent application publication no. 2012/0037505, and Acworth et al, US patent application publication no. 2007/0193886, as shown for claim 1 above, and further in view of Whitehead et al, US patent application publication no. 2009/0152109. 

Freeman in view of Pickles and Acworth does not explicitly teach that that the boron doping in the boron-doped diamond is at least 5000 ppm.

Whitehead discloses that the boron concentration within the CVD diamond layer is preferably between 1000 ppm and 15000 ppm (paragraph 0023). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the apparatus taught by Freeman in view of Pickles and Acworth by modifying the boron doping in the range of 1000 ppm to 15000 ppm as taught by Whitehead.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).
	

Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Freeman et al, US patent application publication no.  2012/0024571, in view of Pickles et al, US patent application publication no. 2012/0037505, and as evidenced by European patent application publication no. EP 0728704 (hereinafter called Neumann).

Regarding claims 16, 17, and 19, Freeman is directed to microelectrode assemblies suitable for use in preparative chemistry (see paragraph 0023). Freeman further discloses that an electrolyte may be passed into the etched voids of the microelectrodes so that the internal submicron electrodes are exposed to the electrolyte to allow synthesis to take place (see paragraph 0023), thus teaching an electrolytic cell having an electrolytic solution suitable for synthesis. Freeman further teaches a patternable substrate (see reference number 3, Fig. 5 (a), paragraph 0119) having a surface, a multiplicity of finger shaped anodic and cathodic microelectrodes (see reference numbers 7a and 7b, Fig. 5 (a), paragraph 0119) formed on said surface, said anodic and cathodic microelectrodes being mutually intercalated at an inter-anodic- cathodic gap lower than 100 micrometers (see paragraph 0063). Freeman further teaches use of platinum electrodes (see paragraph 0126). It was known in the art that a platinum anode is capable of forming reactive species capable of oxidation (e.g. OH radicals) (see for example, Neumann: page 8, 4th paragraph)  

Freeman does not disclose that the anodic and cathodic microelectrodes have an average surface roughness Ra lower than 0.05 µm or lower than 0.01 µm.

Pickles is directed to a microelectrode comprising a diamond layer. Pickles teaches that the diamond microelectrode surfaces should preferably be polished to a surface roughness determined by the application and electrode geometry, and surface Ra values as low as 10 nm (0.01 µm) are easily achievable (see paragraph 0029).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the anodic and cathodic microelectrodes taught by a based on the application and electrode geometry as taught by Pickles. The person with ordinary skill in the art would have been motivated to make this modification, because Pickles teaches that surface roughness is a result-effective variable (see paragraph 0029). Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

Regarding claim 20, Freeman further discloses that said lithographically-patternable substrate is made of a silicon wafer (a semiconductor material) (see paragraph 0099).

Claims 18 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Freeman et al, US patent application publication no.  2012/0024571, in view of Pickles et al, US patent application publication no. 2012/0037505, as shown for claim 16 above, and further in view of and Acworth et al, US patent application publication no. 2007/0193886.	 



Freeman in view of Pickles does not explicitly teach that said anodic microelectrodes comprise an external layer consisting of a vacuum-deposited boron-doped diamond film.

Acworth teaches that boron-doped diamond electrodes are capable of generating oxidizing oxygen radical species (see paragraph 0006). Acworth further teaches that in an embodiment, boron-doped diamond films on microelectrodes were prepared by chemical vapor deposition at 100 mbar pressure (shows vacuum deposition) (see paragraph 0063).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to further modify the above-modified method by having the microelectrodes comprise boron-doped diamond as taught by Pickles and Acworth, and by applying an external layer consisting of a vacuum-deposited boron-doped diamond film. The person with ordinary skill in the art would have been motivated to make this modification, because Acworth teaches that boron-doped diamond electrodes are capable of generating oxidizing oxygen radical species (see paragraph 0006). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Response to Arguments 

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner 8can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795